 In the Matter Of SCHACHT RUBBER MANUFACTURING COMPANYandUNITED RUBBER WORKERS OF AMERICA, LOCAL No. 130CaseNo. C-615-DecidedJuly 18, 1938Rubber Goods Manufacturing Industry-Settlement:stipulationprovidingfor reinstatement and payment of backpay-Order.entered on stipulation.Mr. Colonel C. Sawyer,for the Board.Bowers, Feightner cE Bowers,byMr. Lee M. BowersandMr..Eben Lesh,of Huntington, Ind., for the respondent.Mr. Floyd Robinson,ofMishawaka, Ind., for the Union.Mr. Langdon West,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUnited Rubber Workers of America, Local No. 130, herein calledthe Union, on June 8, 1937, filed a charge and, on January 11, 1938,filed an amended charge with the Regional Director for the EleventhRegion (Indianapolis, Indiana), alleging that Schacht Rubber Man-ufacturing Company, Huntington, Indiana, herein called the re-spondent, had engaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On February 8, 1938, the National Labor Relations Board, hereincalled the Board, pursuant to Article II, Section 37 (b), of NationalLabor Relations Board Rules and Regulations-Series 1, as amended,issued its order consolidating this case andMatter of Schacht RubberCompanyandUnited Rubber Workers of America, Local No. 138(case No. C-616).On March 15, 1938, the Board revoked its Orderof Consolidation, dated February 8, 1938, because a typographicalerror appeared therein, and duly issued another order of consolida-tion in these same two proceedings.On March 19, 1938, the Board, by the said Regional Director, is-sued and duly served its complaints and accompanying notices ofhearing against the respondent and the Schacht Rubber Company,alleging that they had engaged in and were engaging in unfair labor8 N. L R B, No. 39.366 DECISIONS AND ORDERS367practices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the Act.On March 29, 1938, the said Regional Director granted the re-spondent's motion, filed on March 23, 1938, to sever the proceedingsfor the purposes of hearing.The Board, by order dated May 14,1938, severed the proceedings.On March 29, 1938, the Board, by the said Regional Director, is-sued and duly served its amended complaint and notice of hearingthereon against the respondent, alleging that the respondent hadengaged in and was engaging in unfair labor practices within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct.With respect to the unfair labor practices, the amended complaintalleged, in substance, that the respondent, by threats, by circulatingantiunion petitions among its employees, by spying on union meet-ings, and by other acts, interfered with, restrained, and coerced itsemployees in the exercise of their rights guaranteed in Section 7 ofthe Act ; and that the respondent terminated the employment of sixnamed employees and at all times thereafter refused to reinstate twoof them because they were members of the Union and had engagedin concerted activities for the purposes of collective bargaining andother mutual aid or protection.Pursuant to notice, a hearing was held at Huntington, Indiana,on March 31 and April 1, 1938, before William P. Webb, the TrialExaminer duly designated by the Board.All parties participated inthe proceeding.The Board and the respondent were representedby counsel and the Union by its international representative.Fullopportunity to be heard, to examine and cross-examine witnesses, andto produce evidence bearing upon the issues was afforded all parties.During the hearing, by agreement of the parties, the respondentfiled its answer to the amended complaint, in which it admitted theallegations concerning the nature and scope of its business but de-nied the allegations of unfair labor practices.On March 31, 1938, counsel for the Board and counsel for the re-spondent and the representative of the Union entered into a stipula-tion setting forth the facts concerning the nature and scope of therespondent's business and the terms of an order which the Boardcould enter in the case upon its approval of the stipulation.OnApril 1, 1938, this stipulation was admitted and made part of therecord in the case without objection from any party.Thereupon(he hearing was closed.During the course of the hearing the Trial Examiner made severalrulings on motions in addition to those mentioned above.The Boardhas reviewed the rulings made by the Trial Examiner and those made 368NATIONALLABOR RELATIONS BOARDby the Regional Director prior to the hearing and finds that noprejudical errors were committed.The rulings are hereby affirmed.On May 21, 1938, the Trial Examiner filed his Intermediate Re-port, in which he recommended that the Board approve the above-mentioned stipulation and issue the order provided for therein.OnMay 23, 1938, after having duly considered the provisions of thesaid stipulation, the Board issued its order approving the said stipu-lation and transferring the case to the Board for the purpose ofentry of a decision and order by the Board pursuant to the saidstipulation.Upon the entire record in the case the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondentisanIndiana corporation, having its principaloffice and place of business in Huntington, Indiana. It is engagedin the manufacture,sale,and distribution of mechanical rubbergoods.All raw materials used by the respondent in the operation of itsbusiness during the year 1937, which were valued at $266,256.89, wereshipped from points outside the State of Indiana.During the sameyear the respondent produced mechanical rubber goods valued atapproximately $750,000, about 95 per cent of which were shippedto customers located outside the State of Indiana.We find that the above-described operations of the respondent con-stitute a continuous flow of trade, traffic, and commerce among theseveral States.H. THE BASIS OF SETTLEMENTThe above-mentioned stipulation provides as follows :It is hereby stipulated and agreed by and between SchachtRubber Manufacturing Company, by Lee M. Bowers of thefirm of Bowers, Feightner & Bowers of Huntington, Indiana,representing the Respondent herein and the Regional Director ofthe Eleventh Region of the National Labor Relations Board byColonel C. Sawyer, trial attorney for said region, if approved bythe National Labor Relations Board, as follows :1.Schacht Rubber Manufacturing Company operating a rub-ber goods manufacturing plant at Huntington, Indiana, is anIndiana corporation, incorporated 'October 11, 1909, and doingbusiness in said State of Indiana.2.Schacht Rubber Manufacturing Company is engaged inthemanufacture, sale and distribution of mechanical rubbergoods at its said plant in the City of Huntington, Indiana. DECISIONS AND ORDERS3693.Schacht Rubber Manufacturing Company purchased all rawmaterials used during the past year in the manufacture of saidmechanical rubber goods, a total of $266,256.89, from outsidethe State of Indiana.Said raw materials are all purchased fromjobbers,manufacturers and brokers in various parts of theUnited States, and are shipped to said Schacht Rubber Manufac-turing Company by truck, railroad freight and express.4.Approximately 95 per cent of the mechanical rubber goodssomanufactured by Schacht Rubber Manufacturing Companyin the approximate sum of $750,000 is sold and shipped to cus-tomers outside of the State of Indiana. The remaining 5 per centis sold and shipped to customers in the State of Indiana.5.Approximately 10,000 to 15,000 pounds of mechanical rubbergoods are shipped daily from the plant at Huntington, Indiana,to customers, by truck, railroad freight and express.6.Sales are made by mail order, no salesmen being employed.Sales are made directly to the customers.No advertising mediumis used by Schacht Rubber Manufacturing Company.It is stipulated and agreed by all the parties, that neither ofthe parties to this stipulation are to be precluded from provingor introducing evidence as to the other or additional facts con-cerning any and all matters relating to commerce hereinabovestipulated.It is further agreed and stipulated by the parties hereto that,if approved by the National Labor Relations Board, an ordermay forthwith be entered by said Board as follows :1.Respondent, Schacht Rubber Manufacturing Company, willcease and desist :(a)From in any manner interfering with, restraining orcoercing its employees in the exercise of the rights to self-organization, to form, join or assist labor organizations, tobargain collectively through representatives of their own choos-ing and to engage in concerted activities for the purpose of col.lective bargaining or other mutual aid or protection, as guaran-teed in Section 7 of the National Labor Relations Act;(b)From discouraging membership in the United RubberWorkers of America, Local No. 130 or in any other labor or-ganization of its employees; by discharging, threatening, orrefusing to reinstate any of its employees for joining any labororganization of its employees;(c)From in any other manner discriminating against any ofits employees in regard to hire and tenure of employment orany term or conditions of employment for joining any labororganization of its employees. 370NATIONAL LABOR RELATIONS BOARD2.Respondent, the Schacht Rubber Manufacturing Compan},will take the following affirmative action to effectuate the policiesof the National Labor Relations Act :(a)Offer to Harry Swartz and Dick Erickson immediate andfull reinstatement, to their former positions without prejudiceto any rights and privileges previously enjoyed by them.(b)Make whole the following employees by paying them forloss of time suffered by reason of their discharge, said loss oftime shown opposite their respective names, as follows :floursHarry Swartz------------------------------------------350James Barton------------------------------------------216Herman Simon-----------------------------------------168Arthur Rudig------------------------------------------168Raymond Emley ---------------------------------------250Dick Erickson-----------------------------------------80That payment for the time lost as above set out shall be atthe hourly rate in force when said employees were discharged.(c)Post and keep visible, on the bulletin board in respondent'splant, for a period of thirty (30) days after acceptance of thisstipulation by the National Labor Relations Board a noticestating :(1)That the respondent will cease and desist in the manneraforesaid;(2)That the respondent's employees are free to join orassist any labor organization for the purpose of collective bar-gaining with the respondent and the respondent's employees arefree to join or assist the United Rubber Workers of America,Local No. 130.(3)That the respondent will not discriminate against anymember of any labor organization of its employees or any per-son assisting such labor organizations.(d)Filewith Regional Director of the Eleventh Region,within ten (10) days after acceptance of this stipulation by theNational Labor Relations Board, a report in writing, settingforth in detail the manner and form in which the respondenthas complied with the foregoing requirements.It is understood and agreed by and between the parties heretothat, on acceptance of this stipulation by said National LaborRelations Board, this shall be and constitute a full and completesettlement and adjustment of any and all complaints, chargesand any and all other matters between the United Rubber Work-ers of America, Local No. 130, and this respondent to the dateof this stipulation. DECISIONS AND ORDERSORDER371Upon the basis of the above findings of, fact and stipulation andupon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that Schacht Rubber Manufacturing Company,Huntington, Indiana, its officers, agents, successors, and assigns shall :1.Cease and desist from :(a) In any manner interfering with, restraining, or coercing itsemployees-in the exercise of their rights to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities, for the purpose of collective bargaining or other mutual aidor protection, as guaranteed in Section 7 of the National LaborRelations Act;(b)Discouraging membership in the United Rubber Workers ofAmerica, Local No. 130, or in any other labor organization of itsemployees, by discharging, threatening, or refusing to reinstate anyof its employees for joining any labor organization of its employees;(c)From in any other manner discriminating against any of itsemployees in regard to hire and tenure of employment or any termor condition of employment for joining any labor organization ofits employees.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to Harry Swartz and Dick Erickson immediate and fullreinstatement, to their former positions without prejudice to anyrights and privileges previously enjoyed by them;(b)Make whole the following employees by paying them for lossof time suffered by reason of their discharge, said loss of time shownopposite their respective names, as follows :HoursHarry Swartz----------------------------------------------350James Barton-----------------------------------------------216Herman Simon---------------------------------------------168Arthur Rudig-----------------------------------------------168Raymond Emley--------------------------------------------250Dick Erickson----------------------------------------------80Payment for the time lost as above set out shall be at the hourly ratein force when said employees were discharged;(c)Post and keep visible, on the bulletin board in respondent'splant, for a period of thirty (30) days after acceptance of thisstipulation by the National Labor Relations Board a notice stating(1) that the respondent will cease and desist in the manner afore-117213-39-vol. 8-25 372NATIONAL LABOR RELATIONS BOARDsaid; (2) that the respondent's employees are free to join or assist anylabor organization for the purpose of collective bargaining withthe respondent and the respondent's employees are free to join orassist the United Rubber Workers of America, Local No. 130; (3)that the respondent will not discriminate against any member of anylabor organization of its employees or any person assisting such labororganizations ;(d)File with the Regional Director of the Eleventh Region, withinten (10) days after acceptance of this stipulation by the NationalLabor Relations Board, a report in writing, setting forth in detail themanner and form in which the respondent has complied with theforegoing requirements.